DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
Claims 3-32 are currently pending and under examination

Drawings
The drawings were received on November 24, 2020.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimers filed on March 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/915,020, 15/947,680, 15/981,807, 16/136,159, 16/276,361, 16/276,368, 16/385,360, 16/385,383, 16/825,807, 16/859,182, 16/898,161, 16/898,186, 16/898,197, 16/935,011, 16/935,016, 17/084,023, 17/102,031, US 10,227,611, US 10,266,850, US 10,337,029, US 10,351,878, US 10,358,658, US 10,358,659, US 103,385,360, US 10,400,253, US 10,407,697, US 10,415,061, US 10,421,980, US 10,428,352, US 10,443,076, US 10,487,341, US 10,513,712, US 10,519,467, US 10,526,619, US 10,533,190, US 10,550,407, US 10,563,227, US 10,570,419, US 10,577,631, US 10,612,045, US 10,676,759, US 10,752,920, US 10,774,344, and US 10,793,878 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carol Francis (Reg No 36,513) and Li-Hsien Rin-Laures (Reg No 33,547) on March 19, 2021.

The application has been amended as follows: 
	Claim 32 was amended to depend from claim 31 instead of claim 30.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Siksnys (US 9,637,739) and Siksnys (WO 2013/141680) each of which claims priority to US 61/625,420 (filed April 17, 2012) and US 61/613,373 (filed March 20, 2012), which are both prior to the instant effective filing date of May 25, 2012. Siksnys (WO 2013/141680, priority to March 20, 2012), for example, similarly teaches a method for site-specific cleavage of a target DNA molecule comprising a target sequence in vitro (page 23, lines 31-35). Siksnys teaches assembling a Cas9-crRNA complex (i.e. Type II Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-CRISPR-associated (Cas) (CRISPR-Cas) system) by combining a Streptococcus thermophilus Cas9 protein with a CRISPR RNA transcript (i.e. targeter-RNA that hybridizes with the target sequence), and a tracrRNA (i.e. an activator-RNA that hybridizes with the targeter-RNA to form a double-stranded RNA duplex) to form a composition comprising a protein-RNA complex (page 23, lines 16-30). Siksnys teaches that the crRNA forms a complex with the Cas9 
However, the instant claims set forth “a single molecule DNA-targeting RNA comprising in 5’ to 3’ order: (i) a targeter-RNA…and (ii) and activator-RNA” and further recite “wherein (i) and (ii) are covalently linked by intervening nucleotides”. Siksnys does not teach that the DNA-targeting RNA is “single-molecule” or “wherein (i) and (ii) are covalently linked by intervening nucleotides”.
Deltcheva (Deltcheva et al. (2011) Nature, 4 71:602-607 and supplementary data, published online March 30, 2011) is a relevant prior art. Deltcheva teaches that “tracrRNA is required for crRNA maturation in S. pyogenes” (see Figure 1). Deltcheva further illustrates that “Co-processing of tracrRNA and pre-crRNA requires both endogenous RNase III and Csn1 in vivo” (see Figure 2), wherein Csn1 is a synonym for Cas9. Deltcheva illustrates that this crRNA maturation occurs via hybridization between the crRNA and the tracrRNA to form a dsRNA duplex (see Figure 1). The combined disclosures from Siksnys and Deltcheva indicate that the prior art recognized both the dsRNA duplex formation between crRNA and tracrRNA and further recognized the criticality of the tracrRNA to the maturation of the crRNA and to the assembly of the Cas9-crRNA cleavage complex.
However, the close prior art in Siksnys did not sufficiently describe or recognize the presence of the tracrRNA molecule in the Cas9-crRNA DNA cleavage complex itself. This is supported by Siksnys’ characterization of the DNA cleavage complex as a “Cas9-crRNA complex” (see Figure 15), which refers only to two components, and the characterization of a “ternary 
The claims recite eligible subject matter at least because naturally occurring crRNAs and tracrRNAs that hybridize to form a dsRNA duplex capable of forming a complex with a Cas9 protein are not “covalently linked” as required by the instant claims. Accordingly, this feature renders the claimed subject matter markedly different from its naturally occurring counterpart.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 3-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Neil P Hammell/
Primary Examiner, Art Unit 1636


March 19, 2021